997 So. 2d 1269 (2009)
Lawrence DEL ROSSI, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-539.
District Court of Appeal of Florida, Fourth District.
January 5, 2009.
Lawrence Del Rossi, Florida City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Lawrence Del Rossi seeks appellate review from an order denying his motion filed under Rule 3.850, Florida Rules of Criminal Procedure. We affirm as to all grounds raised, except for point four of the motion. We reverse and remand for either an evidentiary hearing or the attachment of portions of the record that conclusively refute this claim.
In that point, Del Rossi alleges that he was misadvised that a plea would likely result in a ten to fifteen year prison term, as opposed to the maximum term if he proceeded to trial. The excerpts of the plea colloquy in the record do not conclusively refute this allegation. There were no discussions with Del Rossi about any promises or advice concerning his sentence. See State v. Leroux, 689 So. 2d 235 (Fla.1996). Therefore, further review of this claim is warranted. As such, we reverse as to this claim and affirm as to all other issues raised.
KLEIN, TAYLOR and MAY, JJ., concur.